Case 3:16-cv-02435-BRM-DEA Document 285 Filed 01/30/20 Page 1 of 2 PagelD: 3909

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

AGNES LAWSON, et al.,
Plaintiffs,
V. : Civil Action No.: 3:16-cv-2435-BRM-DEA
PRAXAIR, INC., et al.,

Defendants.

 

THIS MATTER comes before the Discovery Master through the December 23, 2019 letter
application of Third-Party Defendant University Medical Center of Princeton at Plainsboro
(UMCPP) to compel Defendants and Third-Party Plaintiffs Praxair Distribution, Inc. (PDI) and
Praxair Distribution Mid-Atlantic, LLC (PDMA) (collectively, Praxair) to produce two witnesses,
Kevin Brady and Martin Frith, for their continued deposition.

In support of its application, UMCPP asserts that all or substantially all seven hours of the
depositions of Mr. Brady and Mr. Frith were consumed by questioning from plaintiffs’ counsel,
which was largely focused on plaintiffs’ product liability and negligence claims. Consequently,
counsel for UMCPP had little or no opportunity to examine the witnesses regarding the separate
and distinct claims contained in Praxair’s Third-Party Complaint against UMCPP.

Praxair opposes the application. It contends that UMCPP had a “full opportunity” to depose
the two witnesses and failed to avail itself of such opportunity. Consequently, Praxair argues that
UMCPP’s application should be denied pursuant to the one-day, seven hour rule embodied in
FRCP 30(d)(1).

FRCP 30(d)(1) provides that “Unless otherwise stipulated or ordered by the court, a
deposition is limited to 1 day of 7 hours. The court must allow additional time consistent with
Rule 26(b)(1) and (2) if needed to fairly examine the deponent....” (emphasis added).

| find that UMCPP did not have a full and fair opportunity to examine Mr. Brady and Mr.
Frith at their respective depositions with respect to the claims asserted by Praxair against UMCPP
in the third-party Complaint. It is undisputed that all, or substantially all, of their seven-hour time
allotment was consumed by questioning from plaintiffs’ counsel, who was under no obligation to
allow UMCPP’s counsel to question these witnesses out of turn.

However, | am not persuaded that UMCPP requires the full seven hours to re-depose the
two witnesses, which UMCPP now requests in its application. | note that initially UMCPP’s
counsel indicated she would only need four hours for Mr. Brady, and as a compromise offered to
Case 3:16-cv-02435-BRM-DEA Document 285 Filed 01/30/20 Page 2 of 2 PagelD: 3910

limit that period to three hours and thirty-eight minutes. It is also unclear from the record before
me whether, and to what extent, Mr. Frith has any knowledge with respect to Praxair’s third-
party claims against UMCPP. Thus, UMCPP has failed to establish the need to examine each
witness for the full seven hours requested. Accordingly,

IT IS on this 30 day of January, 2020,

ORDERED that Praxair produce Kevin Brady and Martin Frith for their continued deposition.
The deposition of each witness shall not exceed 3.5 hours.
Co

panes

—_ >
Harry G. Carroll, J.A.D. (Ret.), Discovery Master

 
